Case 1:17-cv-02630-JFK-OTW Document 137 Filed 05/26/20 Page 1 of 1

 

 

 

 

 
         

 

 

|} USDC SDNY : i

UNITED STATES DISTRICT COURT {| DOCUMENT |
SOUTHERN DISTRICT OF NEW YORK TELE we i
ee x | Boe a TRONICALLY FILED |
SECURITIES AND EXCHANGE : oe
COMMISSION, | BATE FILE Ds STG) dow

Plaintiff, = ~ Seat

-against- : No. 17 Civ. 2630 (JFK)
: ORDER

MUSTAFA DAVID SAYID and NORMAN
T. REYNOLDS,

Defendants. :
a x

JOHN F. KEENAN, United States District Judge:

As requested by Defendant Reynolds, (ECF No. 129), oral
argument on the Securities and Exchange Commission’s motions for
entry of final judgment, (ECF Nos. 118, 120), will be heard on
July 1, 2020 at 11:00 a.m. The argument will take place in
Courtroom 20-C iff the Daniel Patrick Moynihan United States
Courthouse has resumed public hearings; it will occur via
teleconference if not. The Court will enter an order in advance
of the argument setting forth whether the argument will be in-
person or via teleconference.

SO ORDERED.

Dated: New York, New York
May 26, 2020

 

 

John F.’ Keenan
United States District Judge
